FLETCHER, Judge
(dissenting):
This case involves review of the practice whereby the Government ascertains an accused’s desire for individual military counsel and then formally appoints that attorney as detailed defense counsel for his court-martial. The precise question facing this Court is whether such action extinguishes any right of the accused to the service of a second military attorney who, at the behest of the convening authority, had previously assisted him with respect to the same criminal charges. The United States Coast Guard Court of Military Review concluded such a practice complied with Articles 27 and 38(b), Uniform Code of Military Justice, 10 U.S.C. §§ 827 and 838(b), respectively, and its operation here was harmless to appellant. 7 M.J. 681, 684-86 (1979). I disagree under the particular circumstances of this case.
In Boston, Massachusetts, during May of 1976, the Coast Guard began an investigation into events that eventually led to criminal charges against Chief Warrant Officer Kelly. Later, on June 25, 1976, he was informed of this investigation. On June 28, 1976, he was relieved of his duties. On that same day, Lieutenant Kenney, a Coast Guard lawyer attached at that time to this local command, was “made available” to appellant at his request to advise and confer with him. Lieutenant Kenney, in later correspondence, referred to himself as “Counsel for CWO V. B. Kelly,” and received letters from the Commander, First Coast Guard District, Boston, Massachusetts, identifying him as “Counsel for CWO V. B. Kelly.”
On the 10th of September, charges were preferred against Kelly. Prior to the Article 321 investigation, he requested the services of Commander F.W. White, a Coast Guard lawyer stationed at the Twelfth Coast Guard District Legal Office, San Francisco, California, as his individual military counsel. See Article 32(b), UCMJ, 10 U.S.C. § 832(b); Commander White was “reasonably available” and actually represented appellant at this formal pretrial investigation.
After the investigation, Kelly once again consulted with Lieutenant Kenney, both for advice as to his rights and to discuss who would represent him at trial. A telephone inquiry revealed the availability of Commander White, who was formally detailed as counsel two days later. Without entering into the semantics of whether Commander White was detailed counsel (Article 27) or individual military counsel (Article 38(b)) and regardless of the denominative nature of the request for Commander White, it is sufficient to observe that he was appellant’s choice as lead counsel. Subsequently, Commander White, on behalf of Kelly, requested that Lieutenant Kenney be assigned as assistant defense counsel. This request was denied “due to workload” by the Commander of the First Coast Guard District.
Turning first to the Coast Guard Regulation pertaining to the detailing of counsel, I observe that it specifically disallows the accused’s naming of a specific counsel to be so detailed. If the Coast Guard had not attempted this nomenclative sleight-of-hand, disregarding their own regulation,2 the Court would not now be called upon to resolve this issue.3
In any event, it must be conceded that Kelly could have been represented by two counsel if the Government had properly followed Articles 27 and 38(b), and Coast *250Guard Military Justice Manual CG-488. Excluding his unexercised option of hiring civilian counsel, the accused, after appointment of his detailed counsel, is entitled to a “military counsel of his own selection if reasonably available.” In addition, the “detailed” counsel “shall, if the accused so desires, act as his associate counsel.”4 See United States v. Jordan, 22 U.S.C.M.A. 164, 46 C.M.R. 164 (1973). In other words, the accused may be satisfied to proceed solely with this detailed counsel; he may retain his detailed counsel and select, in addition, an available military counsel; or he may proceed with his selected military counsel alone.
Turning to the facts of this case, I am unwilling to postulate that Commander White was appellant’s detailed counsel; thus under the stated law, leaving him only the option of Article 38(b) representation if reasonably available. Rather the facts show, in a self-evident fashion, that Lieutenant Kenney was in fact the detailed counsel as provided for under Article 27. Thus Commander White’s representation of the appellant during the Article 32 investigation was as individual counsel. Because Lieutenant Kenney served Kelly as Article 27 counsel — forming an attorney-client relationship — only appellant, or good cause, could sever Lieutenant Kenney’s obligations. See United States v. Catt, 1 M.J. 41, 48-49 (C.M.A.1975); United States v. Jordan, supra; United States v. Murray, 20 U.S.C.M.A. 61, 42 C.M.R. 253 (1970). See also United States v. Rachels, 6 M.J. 232, 234 (C.M.A.1979). Neither occurred in this case.
The attempt by the Coast Guard to use mere descriptive words to abate its actions should not suffice for this Court to find compliance with congressional enactments. Even though I believe the procedures used by the Coast Guard were advantageous to the accused, I can find no language in Article 27 or 38(b) allowing a service to enlarge or narrow the actual terms of the law, especially by the mere use of designative terms. With this in mind, this Court’s obligation is to determine if the purpose of Congress in legislating Articles 27 and 38(b) was satisfied, by examining the actions of the Government.
This is not to say that I ignore the language of the Code and proceed immediately to congressional history. Our obligation is to analyze the statute, not to psychologize Congress. Judge Learned Hand in Cabell v. Markham, 148 F.2d 737, 739 (2d Cir.), aff’d, 326 U.S. 404, 66 S.Ct. 193, 90 L.Ed. 165 (1945), stated:
[I]t is one of the surest indexes of a mature and developed jurisprudence not to make a fortress out of the dictionary; but to remember that statutes always have some purpose or object to accomplish, whose sympathetic and imaginative discovery is the surest guide to their meaning.
A charted reading of the two statutes in question reveals plainly what Congress wanted to accomplish. An accused shall have counsel at a court-martial with qualifications equal to those of the prosecution. He shall not stand before a court without a properly legally qualified trained person to aid him. But Article 38(b)5 indicates a further possible role for the Article 27 counsel in the event that the accused chooses to use individual military counsel in a principal role: “[T]he defense counsel ... detailed, shall, if the accused so desires, act as his associate counsel.” The object to be accomplished is confidential continuity of representation, while eliminating duplication of investigation and research. This continuity *251can be beneficial to both the Government and the defense. See generally United States v. Jackson, 5 M.J. 223 (C.M.A.1978); United States v. Tellier, 13 U.S.C.M.A. 323, 32 C.M.R. 323 (1962).
Distance involved in our worldwide military deployment is frequently a major problem. Commander White was 3000 miles away from the scene of the alleged crimes and the place of trial. Here appellant was charged with wrongful sale of military property, larceny and wrongful appropriation of Government property, unlawfully obtaining use of government quarters and personal services, and wrongful solicitation of a false official statement, encompassed in a large number of specifications.6 The convening authority’s designated counsel, Lieutenant Kenney, was thus, indeed a “local counsel” in the civilian sense and his services were of great importance. See United States v. Tellier, supra. His on-the-scene investigation of the allegations, including but not limited to, interviewing witnesses, checking proposed exhibits, being readily available to talk with the accused for corroboration or denial of matters concerned with his defense, were prerequisite for a proper trial presentation. In saying this, I take nothing away from the talents of Commander White, for he did an excellent job of representing appellant under very adverse circumstances.
To tautologize, mere nomenclature imposed on counsel cannot displace by stratagem the actual character of the counsel. Within the objectives to be accomplished by the congressional enactments, Lieutenant Kenney stands as detailed counsel and Commander White as “military counsel of his [appellant’s] own selection." As the appellant properly requested retention of Lieutenant Kenney in the role of associate counsel, a reading of Article 38(b) ineluctably compels the conclusion that he was entitled to his services.
The Court has constantly reiterated that the established attorney-client relationship is the principal factor which determines whether a military accused has been denied his statutory right to counsel. In the past, the Court has systematically held that the unlawful dissolution of an existing attorney-client relationship calls for reversal regardless of whether any prejudice was sustained. United States v. Catt, supra; United States v. Eason, 21 U.S.C.M.A. 335, 45 C.M.R. 109 (1972); United States v. Andrews, 21 U.S.C.M.A. 165, 44 C.M.R. 219 (1972); United States v. Murray, supra; United States v. Williams, 18 U.S.C.M.A. 518, 40 C.M.R. 230 (1969). I would not deviate from that rule here.
I would reverse the decision of the United States Coast Guard Court of Military Review.

. Uniform Code of Military Justice, 10 U.S.C. § 832.


. Coast Guard Military Justice Manual CG-488, chapter III, Para. 302-3: Request by accused for “out-of-district” detailed defense counsel. Subparagraph (c) provides:
Convening authorities should insure that an accused is advised of this right [to counsel] prior to the detail of defense counsel. The request must be in general terms, and may not request the detail of a named individual. An accused’s right to “out-of-district” detailed counsel is separate and distinct from his right to individual military counsel.
(Emphasis added.)


. This regulation, by its wording, would exclude the advantages of having a local detailed counsel, as stated later in this opinion.


. Article 38(b), UCMJ, 10 U.S.C. § 838(b).


. I would, here, register my personal disagreement with certain provisions of Article 38(b) which we are required to apply. To provide the possibility of an individually selected military counsel under Article 38(b) is, in my opinion, a costly act which is of largely redundant benefit to an accused. In most instances it is used, and I think improperly, for leverage against the staff judge advocate and his command which must pay from its budget the expenses involved. Because of these costs and the fact that the accused is adequately represented otherwise, I think Congress should ultimately eliminate this feature, aligning the military system more closely with civilian practice.


. These charges were alleged as violations of Articles 108, 121, and 134, UCMJ, 10 U.S.C. §§ 908, 921, and 934, respectively.